


Exhibit 10.27


EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT ("Agreement"), effective as of February 5, 2015 (the
"Effective Date"), is by and between SCYNEXIS, Inc., a Delaware corporation
("Employer" or "Company") and Marco Taglietti, MD ("Employee").
RECITALS:
WHEREAS, Employer considers the availability of Employee's services to be
important to the management and conduct of Employer's business and desires to
secure the continued availability of Employee's services and hire Employee on
terms herein contained; and
WHEREAS, Employee is willing to make his services available to Employer on the
terms and subject to the conditions set forth herein;
NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:
1.     Employment. For the Term (as defined in Section 2), Employee shall be
employed as Chief Executive Officer which is the senior most executive position
in the Employer (the "Position") of Employer. All other officers will report to
Employee. Employee hereby accepts and agrees to such employment, subject to the
general supervision of the Board of Directors of Employer (the "Board").
Employee shall perform such duties and shall have such powers, authority and
responsibilities as are customary for one holding the Position in a business
similar to Employer and shall additionally render such other services and duties
as may be reasonably assigned to Employee from time to time by the Board. During
the Term, Employee shall also serve as a Director of Employer, subject to
shareholder approval.
2.     Term of Employment. The Term of this Agreement shall commence on April 1,
2015 and continue until terminated as provided in Section 5 or Section 6 (such
period, the "Term"). Employee understands, acknowledges and agrees that, except
as herein provided, this Agreement does not create an obligation for the
Employer or any other person to continue Employee's employment and either the
Employer or the Employee may terminate Employee's employment at any time, with
or without Just Cause (as defined herein) subject to any notice provisions set
forth in this Agreement.
3.     Compensation.
(a)     For all services rendered by Employee to Employer under this Agreement,
Employer shall pay to Employee, during the Term, a base annual salary of not
less than $480,000 payable in

    
1

--------------------------------------------------------------------------------




arrears in accordance with the customary payroll practices of Employer. During
the Term, Employee's annual base salary shall be reviewed and subject to
increase based upon the individual performance of Employee and the overall
performance of the Company, in accordance with Employer's standard policies and
procedures.
(b)     Employee shall be eligible to earn an annual bonus during the term of up
to 50% percent (50%) of Employee's annual base salary, or such higher amount as
determined by the Board of Directors (or a compensation committee thereof). The
eligibility for such bonus shall be based upon the achievement of performance
objectives mutually agreed upon by Employee and Employer and shall be payable in
accordance with Employer's customary bonus payment schedule.
(c)    Equity Award: The Company will provide an initial equity based
compensation award to the Employee such that the Employee will receive 330,000
ISO stock options (these ISOs to be treated as NQOs to the extent exercise
exceeds Section 422 limits) in equity based awards.
In compliance with Section 409A of the Internal Revenue Code, the exercise price
will be determined on the date the grant is approved, which will be effective on
the start date. The vesting schedule will be 25% on the first anniversary of the
start date, and 2.08% monthly for 36 months thereafter.
The Company will provide an additional equity award of 80,000 ISO Stock Options
at the first anniversary of the start date. The vesting schedule will be 2.08%
monthly for 48 months. Further equity awards will be determined by the Board as
appropriate based on performance.
(d)    Employee shall be eligible to participate in any stock, stock option,
retirement, profit-sharing, or other compensation plans which are offered by the
Company to its executives.
(e)    All amounts payable hereunder shall be subject to such deductions and
withholdings as shall be required by law, if any.
(f)     Employee shall be entitled to holidays, sick leave and other time off
and to participate in those life, health or other insurance plans and other
employee pension and welfare benefit programs, plans, practices and benefits
generally made available from time to time to all employees of Employer;
provided that nothing herein shall obligate Employer to continue any of such
benefits for Employee if discontinued for other employees. Without limiting the
foregoing, Employee shall be entitled to paid vacation during each fiscal year
of the Term of 20 days.
4.     Reimbursement of Expenses.
(a) Employer shall pay or reimburse Employee for all reasonable travel and other
expenses incurred by Employee in performing Employee's obligations under this
Agreement (including, for

    
2

--------------------------------------------------------------------------------




this purpose, commuting costs of Employee) and also for any dues and costs of
appropriate professional organizations and continuing professional education,
subject to such reasonable documentation and substantiation as Employer shall
require. Such reimbursements shall be paid promptly, but in no event later than
thirty (30) days after submission of the appropriate request for reimbursement
by Employee.
(b)    Within 30 days of the date of this Agreement, the Employer shall commence
to provide and pay for temporary housing (including all utilities) subject to
Employee’s reasonable approval and shall continue until Employer and Employee
mutually agree to terminate the housing facility.
5.     Disability. To the extent permitted by law, the following provisions
shall apply. Upon the "disability" of Employee, this Agreement may be terminated
by action of the Board upon 30 days prior written notice (the "Disability
Notice"), such termination to become effective only if such disability continues
after the thirty (30) day period. If, prior to the effective time of the
Disability Notice, Employee shall recover from such disability and return to the
full-time active discharge of his duties, then the Disability Notice shall be of
no further force and effect and Employee's employment shall continue as if the
same had been uninterrupted. If Employee shall not so recover from his
disability and return to his duties, then his services shall terminate at the
effective time of the Disability Notice with the same force and effect as if
that date had been the end of the Term originally provided for hereunder. Such
termination shall not prejudice any benefits payable to Employee that are fully
vested as of the date of such termination. Prior to the effective time of the
Disability Notice, Employee shall continue to earn all compensation to which
Employee would have been entitled as if he had not been disabled such
compensation to be paid at the time, in the amounts, and in the manner provided
in Section 3(a). A "disability" of Employee shall be deemed to exist at all
times that Employee is considered by the insurance company which has issued any
policy of long-term disability insurance owned by Employer or for which premiums
are paid by Employer (the "Employer Policy") to be totally disabled under the
terms of such policy. If Employer no longer maintains or pays premiums for any
long-term disability policy covering Plaintiff, then a “disability” of Employee
shall be said to exist at all times that Employee is receiving disability
payments from the Social Security Administration.
6.     Termination.
(a)     If Employee shall die during the Term, this Agreement and the employment
relationship hereunder will automatically terminate on the date of death, which
date shall be the last day of the Term; provided that such termination shall not
prejudice any benefits payable to Employee or Employee's beneficiaries that are
fully vested as of the date of death. An estate of Employee shall have the right
to exercise any options in accordance with the underlying terms and provisions
of the grants.

    
3

--------------------------------------------------------------------------------




(b)     Employer may terminate Employee's employment under this Agreement at any
time with or without Just Cause subject to appropriate notice as herein
provided. Any termination without Just Cause shall be effective only upon thirty
(30) days prior written notice to Employee. Any termination with Just Cause
shall be effective upon appropriate notice or at such other time set by the
Board. "Just Cause" shall mean: (i) Employee's willful and material breach of
this Agreement and Employee's continued failure to cure such breach to the
reasonable satisfaction of the Board within thirty (30) days following written
notice of such breach to Employee from the Board; (ii) Employee's conviction of,
or entry of a plea of guilty or nolo contendere to a felony or a misdemeanor
involving moral turpitude; (iii) Employee's willful commission of an act of
fraud, breach of trust, or dishonesty including, without limitation,
embezzlement, that results in material damage or harm to the business, financial
condition or assets of Employer; (iv) Employee's intentional damage or
destruction of substantial property of Employer; or (v) Employee's material
breach of the terms of the Confidentiality Agreement (as defined below). Just
Cause shall be determined by the Board in its reasonable discretion and the
particulars of any determination shall be provided to Employee in writing. At
any time within ninety (90) days of receipt by Employee in writing of such
determination, Employee may object to such determination in writing and submit
the determination to arbitration in accordance with Section 14(i). If such
determination is overturned in arbitration, Employee will be treated as having
been terminated without Just Cause and shall be entitled to the benefits of
Section 7(c).
(c)     Employee may voluntarily terminate his employment with Employer on
thirty (30) days prior written notice to Employer.
7.     Payments Upon Termination; Effects on Equity.
(a)     Upon any termination pursuant to Section 6, Employee shall be entitled
to receive a lump sum equal to any base salary, bonus and other compensation
earned and due but not yet paid through the effective date of termination
(collectively "Accrued Compensation"), provided however, that Employee shall not
earn any additional variable compensation or bonus during the Severance Period
or the Change in Control Severance Period. If Employee is entitled to a bonus at
the time of termination but the amount of such bonus will not be calculated
until a date that is after the termination date of Employee's employment with
the Employer, then Employer shall be obligated to pay the full amount of such
bonus to Employee within thirty (30) days of the date of determination of such
bonus. If the termination occurs in the middle of a period during which Employee
was earning a bonus, then Employee shall be entitled to a prorated portion of
the bonus.
(b)     Just Cause Termination - If Employer, or any successor following a
Change in Control [but see Section 7(d)(iii) regarding vesting after Change in
Control] or otherwise, terminates Employee's employment for Just Cause, Employee
shall forfeit any unvested stock options at the date of termination, Employee
shall have ninety (90) days from the date of termination to exercise

    
4

--------------------------------------------------------------------------------




any vested options. If Employee terminates his employment or if Employer (or its
successor following a Change in Control) terminates Employee's employment
without Just Cause, Employee shall have ninety (90) days from the date of
termination to exercise any vested options.
(c)     Termination by other than for Just Cause; for Good Reason by Employee -
In addition to the amounts payable under Section 7(a) above, at any time other
than the twelve (12) month period after the consummation of a Change in Control,
if Employee's employment hereunder is terminated by (i) Employer other than for
Just Cause, or (ii) Employee for Good Reason, and provided in either event that
Employee executes a general Release and Settlement Agreement in the Company's
then current form which shall be reasonable in all particulars (the "Release")
within the time period set forth therein (but in no event later than forty-five
(45) days after the termination date) and allows such Release to become
effective in accordance with its terms, then Employee shall be entitled to the
following:
(i)     severance, payable in accordance with the Employer's standard payroll
practices, equal to Employee's then current base salary (exclusive of any bonus
pursuant to Section 3 herein or other variable compensation) for a period of
twelve (12) months commencing with the first payroll period following the
termination (the "Severance Period"), the said amount to be paid to Employee in
a lump sum or, at the election of Employee, over a term of twelve months . In
any event, the payment shall be made in lump sum upon Employee’s delivery of the
Release, or if twelve-month payout is elected, commencing on the first regular
payroll pay day following the effective date of the Release, and the Employer
will pay Employee the severance payments that Employee would otherwise have
received under this Agreement on or prior to such date but for the delay in
payment related to the effectiveness of the Release, with the balance of such
severance payments being paid in lump sum or as originally scheduled;
(ii)     the vesting of the Employee's unvested stock options and any restricted
stock awards shall be accelerated such that, effective as of the date of the
Employee's termination of employment, the Employee shall receive immediate
accelerated vesting of such equity awards with respect to that same number of
shares which would have vested if the Employee had continued in employment
during the Severance Period, in accordance with the original vesting schedule of
such equity awards;
(iii)     if the Employee elects continued health care coverage under COBRA and
timely pays his or her portion of the applicable premiums, the Employer will
continue to pay for the same percentage of Employee's, and Employee's qualified
beneficiaries', COBRA premiums for continued medical, dental and vision group
health coverage as the percentage of medical, dental and vision insurance
premiums it paid for the Employee, and Employee's beneficiaries, during the
Employee's employment (the "COBRA Premium Payments"). Such COBRA Premium
Payments shall commence on the first day of the Severance Period and continue
until the earlier of (i) the last

    
5

--------------------------------------------------------------------------------




day of the Severance Period; (ii) the date on which the Employee or qualified
beneficiary, as applicable, becomes enrolled in the group health insurance plan
of another employer, or (iii) the date on which the Employee or qualified
beneficiary, as applicable, becomes entitled to Medicare after the COBRA
election. The Employee is required to notify the Employer immediately if the
Employee and/or qualified beneficiary becomes covered by a group health plan of
a subsequent employer or entitled to Medicare. Upon the conclusion of such
period of COBRA Premium Payments made by the Employer, the Employee will be
responsible for the entire payment of premiums required under COBRA for the
duration of the COBRA coverage period. For purposes of this Section 7(c)(iii),
references to COBRA shall be deemed to refer also to analogous provisions of
state law and any applicable COBRA Premium Payments that are paid by the
Employer shall not include any amounts payable by the Employee under an Internal
Revenue Code Section 125 health care reimbursement plan, which amounts, if any,
are the sole responsibility of the Employee. If the terms of any benefit plan
referred to in this section do not permit continued participation by Employee,
then Employer will arrange for other coverage providing substantially similar
benefits at the same contribution level of Employee. Employee's disability
insurance coverage will end upon his last day of active employment and Employee
may port or convert the basic life insurance coverage within 31 days of the
termination date as provided under the terms of the policy.
(d)     Termination following Change in Control - If, within twelve (12) months
after the consummation of a Change in Control (as such term is defined in
Section 7(e)(i), Employer terminates Employee's employment without Just Cause or
Employee terminates his employment with Employer Agreement as a result of a Good
Reason (as such term is defined in Section 7(e)(ii) or Employee voluntarily
terminates his employment within the first thirty (30) days following Change in
Control subject to Employee’s providing written notice of voluntary termination
during such period; and, in either event, if Employee executes a Release which
shall be reasonable in all particulars within the time period set forth therein
(but in no event later than forty-five (45) days after the termination date) and
allows such Release to become effective in accordance with its terms, then
Employee shall be entitled to the following in lieu of any severance
compensation or benefits set forth in Section 7(c):
(i)     all Accrued Compensation (as defined in Section 7(a) herein);
(ii)     severance, payable in accordance with the Employer's standard payroll
practices, of an amount equal to 24 months of Employee's then current base
salary (exclusive of any bonus pursuant to Section 3 herein or other variable
compensation), said amount to be paid in lump sum or, at the election of
Employee, over a term of twenty-four (24) months commencing with the first
payroll period following the effectiveness of the Release (the "Change in
Control Severance Period");

    
6

--------------------------------------------------------------------------------




(iii)     all stock option grants and any restricted stock grants then held by
Employee shall be subject to accelerated vesting such that all unvested shares
shall be accelerated and deemed fully vested as of Employee's last day of
employment; and
(iv)     if the Employee elects continued health care coverage under COBRA and
timely pays his or her portion of the applicable premiums, the COBRA Premium
Payment benefits provided for in Section 7(c)(iii) shall commence on the first
day of the Change in Control Severance Period and continue until the earlier of
(i) the last day of the Change in Control Severance Period; (ii) the date on
which the Employee or qualified beneficiary, as applicable, becomes enrolled in
the group health insurance plan of another employer, or (iii) the date on which
the Employee or qualified beneficiary, as applicable, becomes entitled to
Medicare after the COBRA election. If the terms of any benefit plan referred to
in this section do not permit continued participation by Employee, then Employer
will arrange for other coverage providing substantially similar benefits at the
same contribution level of Employee. Employee's disability insurance coverage
will end upon his last day of active employment and Employee may port or convert
the basic life insurance coverage within 31 days of the termination date as
provided under the terms of the policy.
(e)     For purposes hereof:
(i)     A "Change in Control" shall be deemed to have occurred if, at any time:


(A)     Employer shall be a party to any merger, consolidation or other similar
transaction that results in the shareholders of Employer immediately before the
merger, consolidation or other similar transaction owning less than 50% of the
equity, or possessing less than 50% of the voting control, of Employer or the
successor entity in the merger, consolidation or other similar transaction;
(B)     Employer shall liquidate, dissolve or sell or otherwise dispose of all
or substantially all of its assets; or
(C)     the shareholders of Employer sell or otherwise dispose of Employer's
capital stock in a single transaction or series of related transactions such
that the shareholders immediately before such transaction or related
transactions own less than 50% of the equity, and possess less than 50% of the
voting power of Employer.
Provided, however, that any public offering of securities of the Employer's
common stock shall not constitute a Change in Control.
(ii)     "Good Reason" shall mean the occurrence of any of the following events
without Employee's express written consent:

    
7

--------------------------------------------------------------------------------




(A)     Assignment to, or withdrawal from, Employee of any duties or
responsibilities that results in a material diminution in such Employee's
authority, duties or responsibilities as in effect immediately prior to such
change;
(B)     A material diminution in the authority, duties or responsibilities of
the supervisor to whom Employee is required to report, including (if applicable)
a requirement that Employee report to a corporate officer or employee instead of
reporting directly to the Board of Directors;
(C)     A material reduction by Employer of Employee's annual base salary;
(D)     A relocation of Employee or Employer's principal executive offices if
Employee's principal office is at such offices, to a location more than sixty
(60) miles from the location at which Employee is then performing his duties,
except for an opportunity to relocate which is accepted by Employee in writing;
or
(E)     A material breach by Employer of any provision of this Agreement or any
other enforceable written agreement between Employee and Employer;
Provided, however, that, any termination of employment by the Employee shall
only be deemed for Good Reason pursuant to the foregoing definition if: (i) the
Employee gives the Employer written notice of the intent to terminate for Good
Reason within ninety (90) days following the first occurrence of the
condition(s) that the Employee believes constitutes Good Reason, which notice
shall describe such condition(s); (ii) the Employer fails to remedy such
condition(s) within thirty (30) days following receipt of the written notice
(the "Cure Period"); and (iii) the Employee terminates her employment within
twelve (12) months following the end of the Cure Period.


(f)     Except as otherwise provided in this Section 7, upon termination of this
Agreement for any reason, Employee shall not be entitled to any form of
severance benefits, or any other payment whatsoever. Employee agrees that the
payments and benefits provided hereunder, subject to the terms and conditions
hereof shall be in full satisfaction of any rights which he might otherwise have
or claim by operation of law, by implied contract or otherwise, except for
rights which he may have under any employee benefit plan of Employer.
8.     Application of Section 409A. Benefits payable under the Agreement, to the
extent of payments made from the date of termination of the Employee through
March 15th of the calendar year following such termination, are intended to
constitute separate payments for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations and thus payable pursuant to the "short-term deferral" rule
set forth in Section 1.409A-1(b)(4) of the Treasury Regulations; to the extent
such payments are made following said March 15th, they are intended to
constitute separate payments for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations made upon an involuntary

    
8

--------------------------------------------------------------------------------




termination from service and payable pursuant to Section 1.409A- 1 (b)(9)(iii)
of the Treasury Regulations, to the maximum extent permitted by said provision,
with any excess amount being regarded as subject to the distribution
requirements of Section 409A(a)(2)(A) of the Internal Revenue Code of 1986, as
amended (the "Code"), including, without limitation, the requirement of Section
409A(a)(2)(B)(i) of the Code that payment to the Employee be delayed until 6
months after separation from service if the Employee is a "specified employee"
within the meaning of the aforesaid section of the Code at the time of such
separation from service.
9.     Parachute Payments.     (a)     Anything in this Agreement to the
contrary notwithstanding, if any payment or benefit the Employee would receive
from the Employer pursuant to this Agreement or otherwise (a "Payment") would
(i) constitute a "parachute payment" within the meaning of Section 280G of the
Code, and (ii) but for this sentence, be subject to the excise tax imposed by
Section 4999 of the Code (the "Excise Tax"), then such Payment shall be equal to
the Reduced Amount. The "Reduced Amount" shall be either (x) the largest portion
of the Payment that would result in no portion of the Payment being subject to
the Excise Tax or (y) the largest portion of the Payment, up to and including
the total Payment, whichever amount, after taking into account all applicable
federal, state and local employment taxes, income taxes, and the Excise Tax (all
computed at the highest applicable marginal rate), results in the Employee's
receipt, on an after-tax basis, of the greater amount of the Payment
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax. If a reduction in a Payment is required pursuant to the preceding
sentence and the Reduced Amount is determined pursuant to clause (x) of the
preceding sentence, the reduction shall occur in the manner (the "Reduction
Method") that results in the greatest economic benefit for Employee. If more
than one method of reduction will result in the same economic benefit, the items
so reduced will be reduced pro rata (the "Pro Rata Reduction Method").
(b)     Notwithstanding any provision of paragraph (a) to the contrary, if the
Reduction Method or the Pro Rata Reduction Method would result in any portion of
the Payment being subject to taxes pursuant to Section 409A of the Code that
would not otherwise be subject to taxes pursuant to Section 409A of the Code,
then the Reduction Method and/or the Pro Rata Reduction Method, as the case may
be, shall be modified so as to avoid the imposition of taxes pursuant to Section
409A of the Code as follows: (A) as a first priority, the modification shall
preserve to the greatest extent possible, the greatest economic benefit for
Employee as determined on an after-tax basis; (B) as a second priority, Payments
that are contingent on future events (e.g., being terminated without cause),
shall be reduced (or eliminated) before Payments that are not contingent on
future events; and (C) as a third priority, Payments that are "deferred
compensation" within the meaning of Section 409A of the Code shall be reduced
(or eliminated) before Payments that are not deferred compensation within the
meaning of Section 409A of the Code.
(c)     The Employer shall appoint a nationally recognized independent
accounting firm to make the determinations required hereunder, which accounting
firm shall not then be serving as

    
9

--------------------------------------------------------------------------------




accountant or auditor for the individual, entity or group that effected the
Change in Control. The Employer shall bear all expenses with respect to the
determinations by such accounting firm required to be made hereunder.
(d)     The accounting firm engaged to make the determinations hereunder shall
provide its calculations, together with detailed supporting documentation, to
the Employer and the Employee within fifteen (15) calendar days after the date
on which the Employee's right to a Payment is triggered (if requested at that
time by the Employer or the Employee) or such other time as agreed upon by the
Employer and the Employee. If the accounting firm determines that no Excise Tax
is payable with respect to a Payment, either before or after the application of
the Reduced Amount, it shall furnish the Employer and the Employee with an
opinion reasonably acceptable to the Employee that no Excise Tax will be imposed
with respect to such Payment. The Employer shall be entitled to rely upon the
accounting firm's determinations, which shall be final and binding on all
persons.
(e)     If, notwithstanding any reduction described in this Section 9, the IRS
determines that Employee is liable for the Excise Tax as a result of the receipt
of the payment of benefits as described above, then Employee shall be obligated
to pay back to the Employer, within thirty (30) days after a final IRS
determination or in the event that such Employee challenges the final IRS
determination, a final judicial determination, a portion of the payment equal to
the "Repayment Amount." The Repayment Amount with respect to the payment of
benefits shall be the smallest such amount, if any, as shall be required to be
paid to the Employer so that Employee's net after-tax proceeds with respect to
any payment of benefits (after taking into account the payment of the Excise Tax
and all other applicable taxes imposed on such payment) shall be maximized. The
Repayment Amount with respect to the payment of benefits shall be zero if a
Repayment Amount of more than zero would not result in Employee's net after-tax
proceeds with respect to the payment of such benefits being maximized. If the
Excise Tax is not eliminated pursuant to this paragraph, Employee shall pay the
Excise Tax.
(f)     Notwithstanding any other provision of this Section 9, if (i) there is a
reduction in the payment of benefits as described in this section, (ii) the IRS
later determines that Employee is liable for the Excise Tax, the payment of
which would result in the maximization of Employee's net after-tax proceeds
(calculated as if Employee's benefits had not previously been reduced), and
(iii) Employee pays the Excise Tax, then the Employer shall pay to Employee
those benefits which were reduced pursuant to this section contemporaneously or
as soon as administratively possible after Employee pays the Excise Tax so that
Employee's net after-tax proceeds with respect to the payment of benefits is
maximized.
10.     Best Efforts of Employee.

    
10

--------------------------------------------------------------------------------




(a) Employee agrees that Employee will at all times faithfully, industriously
and to the best of Employee's ability, experience and talents perform all the
duties that may be required of Employee pursuant to the terms hereof, to the
reasonable satisfaction of Employer, commensurate with Employee's position. Such
duties shall be rendered at such place as specified herein and Employee
acknowledges that Employee may be required to travel as shall reasonably be
required to promote the business of Employer. To the extent reasonably required
by the duties assigned to Employee, Employee shall devote substantially all
Employee's time, attention, knowledge and skills to the business and interest of
Employer and Employer shall be entitled to all the benefits, profits and other
issue arising from or incident to all work, service and advice of Employee;
provided, however, that Employee shall be permitted to devote a reasonable
amount of time to charitable, religious or service organizations. During the
Term, Employee shall not be interested, directly or indirectly, in any manner as
partner, manager, officer, director, shareholder, member, adviser, consultant,
employee or in any other capacity in any other business; provided, that nothing
herein contained shall be deemed to prevent or limit the right of Employee to
beneficially own less than 5% of the stock of a corporation traded on a national
securities exchange as long as such passive investment does not interfere with
or conflict with the performance of services to be rendered hereunder.
(b)    The Company and Employee acknowledge that the Employee may, with the
reasonable approval of the Board, serve as a member of the Board of Directors or
Board of Advisors of other companies or organizations (but no more than two
other companies at any one time), provided that the foregoing activities shall
not interfere with the performance of the Employee’s duties under this Agreement
and such companies or organizations do not engage in any business which is (i)
related to any analog of SCY-078 for the treatment or prevention of fungal
disease or (ii) which is competition with the Company.
11.     Confidentiality and Covenant Not to Compete. The terms of the
Confidentiality, Invention, and Non-Competition Agreement by and between the
Employee and Employer dated of even date (the "Confidentiality Agreement"), are
hereby incorporated by reference and are a material part of this Agreement.
12.     Indemnification. Before and after the end of the Term, Employer shall
indemnify and hold harmless Employee from any cause of action resulting from the
performance of Employee's duties under this Agreement to the fullest extent
permitted by law. This indemnification shall include all reasonable legal costs
incurred by Employee to the extent permitted by law.
13.     Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon any corporate or other successor of Employer which may acquire,
directly or indirectly, by merger, or consolidation, or which may assume control
of Employer, and shall otherwise inure to the benefit of and be binding upon the
parties hereto and their respective beneficiaries, executors, administrators,
successors and assigns. Upon the death of Employee, any payments or benefits

    
11

--------------------------------------------------------------------------------




otherwise due to Employee hereunder shall be paid to or be for the benefit of
Employee’s legal representatives. Nothing in the Agreement shall preclude
Employer from consolidating or merging into or with or transferring all or
substantially all of its assets or control to another entity. In that event,
such other entity shall assume this Agreement and all obligations of Employer
hereunder. Upon such a consolidation, merger, or transfer of assets and
assumption, the terms "Employer" and “Company” as used herein, shall mean such
other entity and this Agreement shall continue in full force and effect.
14.     Miscellaneous.
(a)     This Agreement shall be governed by and construed in accordance with the
laws of the state in which the headquarter of the Company is located without
regard to conflicts of law principles thereof.
(b)     This Agreement constitutes the entire Agreement between Employee and
Employer with respect to the subject matter hereof, and supersedes in their
entirety any and all prior oral or written agreements, understandings or
arrangements between Employee and Employer or any of its affiliates relating to
the terms of Employee's employment by Employer, and all such agreements,
understandings and arrangements are hereby terminated and are of no force and
effect. Employee hereby expressly disclaims any rights under any such
agreements, understandings and arrangements. This Agreement may not be amended
or terminated except by an agreement in writing signed by both parties.
(c)     This Agreement may be executed in two or more counterparts, each of
which shall be deemed and original and all of which, taken together, shall
constitute one and the same instrument.


(d)     Any notice or other communication required or permitted under this
Agreement shall be effective only if it is in writing and delivered in person or
by nationally recognized overnight courier service or deposited in the mails,
postage prepaid, return receipt requested, addressed as follows:
To Employer:
SCYNEXIS, Inc.
3501-C Tricenter Boulevard Durham, NC 27713
Attn: Chief of Staff
To Employee:
Marco Taglietti, MD

    
12

--------------------------------------------------------------------------------




At the then current address contained in Employee's personnel file
Notices given in person or by overnight courier service shall be deemed given
when delivered in person or the day after delivery to the courier addressed to
the address required by this Section 13(d), and notices given by mail shall be
deemed given three days after deposit in the mails. Any party hereto may
designate by written notice to the other party in accordance herewith any other
address to which notices addressed to the other party shall be sent.
(e)     The provisions of this Agreement shall be deemed severable and the
invalidity or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof. It is understood and agreed that
no failure or delay by Employer or Employee in exercising any right, power or
privilege under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege hereunder.
(f)     This Agreement may not be assigned by Employee without the written
consent of Employer. Any attempted assignment in contravention of this provision
shall be null and void. This Agreement shall be binding on any successors or
assigns of either party hereto.
(g)     For purposes of this Agreement, employment of Employee by any affiliate
of Employer shall be deemed to be employment by Employer hereunder, and a
transfer of employment of Employee from one such affiliate to another shall not
be deemed to be a termination of employment of Employee by Employer or a
cessation of the Term, it being the intention of the parties hereto that
employment of Employee by any affiliate of Employer shall be treated as
employment by Employer and that the provisions of this Agreement shall continue
to be fully applicable following any such transfer; provided that such
arrangement shall not release the Employer from any obligation, duty or
liability to Employee hereunder. Notwithstanding the above, the parties hereby
confirm that a relocation of Employee or Employer's principal executive offices
if Employee's principal office is at such offices, to a location more than sixty
(60) miles from the location at which Employee is then performing his duties,
except for an opportunity to relocate which is accepted by Employee in writing,
shall constitute a Good Reason as set forth in Section 7(e)(ii) herein.
(h)     The respective rights and obligations of the parties hereunder shall
survive any termination of the Term or Employee's employment with Employer to
the extent necessary to preserve such rights and obligations for their stated
durations.
(i)     The undersigned agrees that any dispute or controversy arising out of,
relating to, or concerning any interpretation, construction, performance or
breach of this Agreement, (except for disputes arising under the terms of the
Confidentiality, Inventions and Non-Competition Agreement referenced in Section
11 hereof, which Agreement separately provides for an arbitration process),
shall be settled by arbitration in the State in which the company headquarter is
located to be held

    
13

--------------------------------------------------------------------------------




in accordance with the Employment Dispute Resolution Rules then in effect of the
American Arbitration Association. The arbitrator may grant injunctions or other
relief in such dispute or controversy. The decision of the arbitrator shall be
final, conclusive and binding on the parties to the arbitration. Judgment may be
entered on the arbitrator’s decision in any court having jurisdiction. Company
and the undersigned shall each pay their own respective attorneys’ fees and
one-half of the costs and expenses of such arbitration.
This arbitration clause constitutes a waiver of the undersigned’s right to a
jury trial and relates to the resolution of all disputes relating to all aspects
of the employer/employee relationship (except for disputes arising under the
terms of the Confidentiality, Inventions and Non-Competition Agreement
referenced in Section 11 hereof, which Agreement separately provides for an
arbitration process), including, but not limited to, the following claims: (a)
any and all claims for wrongful discharge of employment; breach of contract,
both express and implied; breach of the covenant of good faith and fair dealing,
both express and implied; negligent or intentional infliction of emotional
distress; negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; and defamation;
(b) any and all claims for violation of any federal, state or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Age Discrimination in Employment Act of 1967, the
Americans with Disabilities Act of 1990, the Fair Labor Standards Act, and Labor
Code Section 201, et seq.; and (c) any and all claims arising out of any other
laws and regulations relating to employment or employment discrimination.
(j)     Employer shall reimburse Employee for the reasonable fees and expenses
of counsel, up to $400, to Employee for the original negotiation of this
Agreement.
[THE NEXT PAGE IS THE SIGNATURE PAGE]

    
14

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement.
SCYNEXIS, INC.
By:        /s/ Yves J Ribeill, Ph.D.    

Name:    Yves J. Ribeill, Ph.D.

Title:    President and Chief Executive Officer
 

EMPLOYEE:
/s/ Marco Taglietti, MD        

Marco Taglietti, MD

    
15